DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/939470 filed July 27, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites that the support assembly comprises a “plurality of pin” which should instead read “plurality of pins”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolechek et al. (US 2006/0040086).
Regarding claim 17: Dolechek et al. discloses a semiconductor processing method in which a workpiece such as a wafer (50) is placed on a chuck (10) which is a support assembly, securing a retainer (14) onto the back side (53) of the workpiece (50), where the retainer (14) has a top surface, bottom surface, outer sidewall and inner sidewall, and performing a thinning process (340) consisting of a wet chemical etch to form a thinned workpiece having a rim (70) and a main body (72) with a thickness less than that of the rim (70) (pars. 34, 52-56, figures 1 and 9-11). Dolechek et al. further discloses two grooves (18) which extend from the bottom surface of the retainer (14), and also teaches that another recess (22) for accommodating a pin (20) can be provided in the bottom surface of the retainer (pars. 34, 36, figure 1C). 
Regarding claim 19: Dolechek et al. discloses that the workpiece after thinning has a rim (70) and a main body (72) with a thickness less than that of the rim (70) (par. 56, figures 10-11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dolechek et al. in view of Umotoy et al. (US 2001/0054381). 
Regarding claim 1: Dolechek et al. discloses a semiconductor processing method in which a workpiece such as a wafer (50) is placed on a chuck (10) which is a support assembly, securing a retainer (14) onto the back side (53) of the workpiece (50), where the retainer (14) has an extending surface that covers a peripheral edge of the workpiece (50), and performing a thinning process (340) consisting of a wet chemical etch to form a thinned workpiece having a rim (70) and a main body (72) with a thickness less than that of the rim (70) (pars. 34, 52-56, figures 1 and 9-11). Dolechek et al. teaches that the supporting body (12) of the chuck (10) can have an engagement member (20) which is a pin that cooperates with a recess (22) formed in the retainer (14) (par. 36), but fails to explicitly disclose a plurality of said pins and recesses. 
However, Umotoy et al. discloses a similar substrate processing apparatus and method which includes an edge ring (550) having a plurality of slots (565) that connects to a liner (200) having a plurality of pins (526) (par. 57, figures 5b, 5d). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of pins and slots as taught by Umotoy et al. for the chuck in the method of Dolechek et al. because Umotoy et al. teaches that this prevents the ring from rotating (par. 57) and because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04).
Dolechek et al. and Umotoy et al. fail to explicitly disclose that the slots (565) are circular, however Umotoy et al. does explicitly disclose that the size and shape of the pins and slots are only shown as they are for illustrative purposes (par. 57), and as such these are simple changes one of ordinary skill in the art could make without any unexpected results. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use circular pins and slots for the method of Dolechek et al. and Umotoy et al. because simple changes in size and shape are not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 2: Dolechek et al. shows that the extending surface of the retainer (14) is in direct contact with the peripheral edge of the workpiece (50) (see figure 1C). 
Regarding claim 3: Dolechek et al. shows that the width of the recess (22) is smaller than that of the extending portion (see figure 1C annotated below).
[AltContent: arrow][AltContent: textbox (Extending portion width)][AltContent: textbox (Recess width)][AltContent: arrow]
    PNG
    media_image1.png
    356
    539
    media_image1.png
    Greyscale
 
Regarding claim 4: Dolechek et al. only shows the configuration in which the recess (22) is within the chuck (10) base (12) and not within the retainer (14), but Umotoy et al. does show that the slot (556) extends from a bottom surface of the edge ring (550) but not through the top surface (see Umotoy et al. figure 5d). While Dolechek et al. and Umotoy et al. fail to explicitly disclose that the slot extends such a length that the top of the slot is above the bottom surface of the extending portion but below the top surface of the extending portion, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the slot such that it meets that limitation because Umotoy et al. explicitly teaches that the exact size is unimportant (par. 57) and simple changes in size for non-critical elements are not considered to be a patentable advance (MPEP 2144.04). 
Regarding claims 5-6: Dolechek et al. fails to explicitly disclose openings extending along a horizontal direction alternately disposed with the slots or recesses. However, Umotoy et al. discloses a similar method in which the edge ring (550) has a number of openings (555) disposed alternately with the slots (565) such that they do not overlap, where the openings (555) are designed to allow purge gas to flow outwardly from the process area (par. 59, figure 5b, 5c). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use openings as taught by Umotoy et al. in the retainer of the method of Dolechek et al. because Umotoy et al. teaches that these allow purge gas to be pumped from the process area in order to prevent process fluids from depositing on the chamber surfaces (par. 56) which Dolechek et al. would also benefit from. 
[AltContent: arrow][AltContent: textbox (Rounded peripheral sidewall)]Regarding claim 8: Dolechek et al. shows that the rim (70) has an inner sidewall which is rounded (see figure 10 annotated below). 
    PNG
    media_image2.png
    335
    557
    media_image2.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dolechek et al. as applied to claims 17 and 19 above and further in view of Umotoy et al. 
Regarding claim 18: Dolechek et al. fails to explicitly disclose that the grooves (18) pass through the outer sidewall and inner sidewall of the retainer (14). However, Umotoy et al. discloses a similar method in which the edge ring (550) has a number of openings (555) which pass through the outer and inner sidewalls designed to allow purge gas to flow outwardly from the process area (par. 59, figure 5b, 5c). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use openings as taught by Umotoy et al. in the retainer of the method of Dolechek et al. because Umotoy et al. teaches that these allow purge gas to be pumped from the process area in order to prevent process fluids from depositing on the chamber surfaces (par. 56) which Dolechek et al. would also benefit from. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dolechek et al. in view of Umotoy et al. as applied to claims 1-6, and 8 above, and further in view of Stevens et al. (US 5,810,931).
Regarding claim 7: Dolechek et al. and Umotoy et al. fail to explicitly disclose that the extending portion has a non-continuous ring-like structure. However, Stevens et al. discloses a similar clamping ring (30) which has an extending portion formed from an overhanging lip (54), which includes a plurality of tabs (56) at which the overhanging lip (54) of the ring (30) extends further inwardly forming a non-continuous ring-like structure (col. 7 lines 37-46, figures 5-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have discrete tabs and extended rim portions as taught by Stevens et al. which extend inwardly slightly from the inner rim of the extending portion of Dolechek et al. because discrete tabs help minimize contact with the wafer while ensuring stability (col. 8 lines 62+, col. 9 lines 1-8) and because the additional overhang of the lip (54) at the tabs (56) helps shield the tabs (col. 7 lines 37-46). 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dolechek et al. in view of Umotoy et al. and Stevens et al. 
Regarding claim 9: Dolechek et al. and Umotoy et al. disclose the above combined method in which a workpiece (50) is placed onto a chuck (10), secured on its backside to a retainer (14) having circular slots which are not through holes, a plurality of openings extending along the horizontal direction, the slots and holes being alternately disposed (see Umotoy et al. figures 5b and 5d), where a wet chemical etch is performed to form a thinned workpiece having a rim (70) and a main part (72) (see Dolechek et al. figure 10). Dolechek et al. and Umotoy et al. fail to explicitly disclose that the thinned workpiece has a non-continuous ring-like peripheral portion. However, Stevens et al. teaches a similar clamping ring which has an extending portion formed from an overhanging lip (54), which includes a plurality of tabs (56) at which the overhanging lip (54) of the ring (30) extends further inwardly forming a non-continuous ring-like shielding structure (col. 7 lines 37-46, figures 5-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have discrete tabs and extended rim portions as taught by Stevens et al. which extend inwardly slightly from the inner rim of the extending portion of Dolechek et al. because discrete tabs help minimize contact with the wafer while ensuring stability (col. 8 lines 62+, col. 9 lines 1-8) and because the additional overhang of the lip (54) at the tabs (56) helps shield the tabs (col. 7 lines 37-46). Using this non-continuous ring-like shielding structure in place of the existing extending portion of Dolechek et al. in a thinning process would inherently result in a rim (70) which has a complementary non-continuous ring-like shape. 
Regarding claim 10: Dolechek et al., Umotoy et al. and Stevens et al. disclose the above method in which the resulting workpiece would inherently have multiple non-continuous ring-like structures (see figure 5 of Stevens et al. and the enlarged section, annotated below).
[AltContent: arrow][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: textbox (Enlarged section below)]
    PNG
    media_image3.png
    652
    640
    media_image3.png
    Greyscale

[AltContent: oval][AltContent: oval][AltContent: textbox (Outer circle)][AltContent: textbox (Inner circle)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    34
    63
    media_image4.png
    Greyscale



Regarding claim 11: As discussed above the extending portion of Dolechek et al., Umotoy et al. and Stevens et al. has a non-continuous ring-like structure (see Stevens et al. figures 5-7). 
Regarding claim 12: Dolechek et al., Umotoy et al. and Stevens et al. show that the non-continuous ring-like structure on the extending portion can be considered to have a plurality of discrete non-continuous rings (see annotated figure 5 of Stevens et al. and enlarged portion above). 
Regarding claim 13: Dolechek et al. shows that the width of the recess (22) is smaller than that of the extending portion (see figure 1C annotated below).
Regarding claim 14: Dolechek et al., Umotoy et al. and Stevens et al. disclose that the thinned workpiece has a rim (70) with a thickness higher than the central main portion (72) (par. 56, figures 10-11). 
Regarding claim 15: Dolechek et al. shows that the rim (70) has an inner sidewall which is rounded (see figure 10 annotated above).
Regarding claim 16: Dolechek et al. fails to explicitly disclose that the retainer (14) is made of a ceramic material, PTFE or Teflon. However, Umotoy et al. discloses that the edge ring can be made of many different materials such as ceramic (par. 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a ceramic material for the retainer ring as taught by Umotoy et al. because Umotoy et al. teaches that the exact material used is a process dependent result effective variable (par. 54), and simple optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dolechek et al. in view of Umotoy et al. as applied to claims 17-19 above, and further in view of Stevens et al. 
Regarding claim 20: Dolechek et al. and Umotoy et al. fail to explicitly disclose that the extending portion has a non-continuous ring-like structure. However, Stevens et al. discloses a similar clamping ring (30) which has an extending portion formed from an overhanging lip (54), which includes a plurality of tabs (56) at which the overhanging lip (54) of the ring (30) extends further inwardly forming a non-continuous ring-like structure (col. 7 lines 37-46, figures 5-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have discrete tabs and extended rim portions as taught by Stevens et al. which extend inwardly slightly from the inner rim of the extending portion of Dolechek et al. because discrete tabs help minimize contact with the wafer while ensuring stability (col. 8 lines 62+, col. 9 lines 1-8) and because the additional overhang of the lip (54) at the tabs (56) helps shield the tabs (col. 7 lines 37-46). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/22/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717